 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1109 
In the House of Representatives, U. S.,

February 25, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendments to the bill (H.R. 3961) to amend title XVIII of the Social Security Act to reform the Medicare SGR payment system for physicians and to reinstitute and update the Pay-As-You-Go requirement of budget neutrality on new tax and mandatory spending legislation, enforced by the threat of annual, automatic sequestration.  
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3961) to amend title XVIII of the Social Security Act to reform the Medicare SGR payment system for physicians and to reinstitute and update the Pay-As-You-Go requirement of budget neutrality on new tax and mandatory spending legislation, enforced by the threat of annual, automatic sequestration, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendments. The Senate amendments shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.  
 
Lorraine C. Miller,Clerk.
